Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
June 25, 2009







 
Petition
for Writ of Mandamus Dismissed and Memorandum Opinion filed June 25, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00389-CV
____________
 
IN RE MICHAEL KENNEDY, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
Relator
Michael Kennedy, a pro se inmate, filed a petition for writ of mandamus
in this Court complaining that he has been denied an appeal of a judgment
against him.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); see also
Tex. R. App. P. 52.  In the petition, relator asserted that the respondent, the
Honorable Sharon McCally, presiding judge of the 334th District Court of Harris
County, had Adenied@ his appeal in cause number 2008-55576, styled Michael Kennedy v.
Turner Industries Group, LLC and Wayne Baird.




According
to his petition, Kennedy filed notices of appeal on March 17, 2009, March 31,
2009, and April 15, 2009, attempting to appeal a summary judgment signed March
5, 2009.  Kennedy also filed an application to proceed without advance payment
of costs.  The appeal has now been assigned to this Court, and it is currently
pending under our appellate case number 14-09-00377-CV.  No contest to Kennedy=s application to proceed without
advance payment of costs was filed.  Accordingly, the allegations in Kennedy=s affidavit are taken as true and he
is allowed to proceed without advance payment of costs.  See Tex. R.
App. P. 20.1(f).  This Court ordered the clerk=s record filed without advance
payment, and it has now been filed in compliance with our order.  
Therefore,
Kennedy has not been denied his appeal and the claims in his petition for writ
of mandamus have now been rendered moot.  Accordingly, we dismiss relator=s petition for writ of mandamus.
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Yates and Frost.